DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.

Claim status

This action is in response to applicant filed on 02/02/2021.
Claims 1, 20 and 24 has been amended.
Claims 25 and 28 has been  previously cancelled.
Claims 31 has been added.
 Claims 1-24, 26-27 and 29-31 are pending for examination.

Response to Arguments
Applicant’s arguments, see remarks, filed 02/02/2021, with respect to the rejection of the claims under 35 USC 103 have been fully considered and are persuasive.  The rejection of the claims under 35 USC 103 has been withdrawn. 

Allowable Subject Matter
Claims 1-24, 26-27 and 29-31 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Applicant teaches a footplate assembly configured to be coupled to a wheelchair and comprising: a base plate defining an upper surface and a bottom surface; a sensor subassembly secured to the upper surface of the base plate and defining an upwardly-facing contact surface for engagement with a foot, the sensor subassembly comprising: a plurality of force sensors configured to produce respective outputs indicative of force applied by the foot
The closes prior art of record is Bonora et al. (WO 2016/042407) discloses a footplate assembly comprising: a base plate defining an upper surface and a bottom surface; a sensor subassembly secured to the upper surface of the base plate and defining contact surface for engagement with a foot, the sensor subassembly comprising: a plurality of force sensors configured to produce respective outputs indicative of force applied by the foot. However, the cited reference fail to individually disclose, or suggest when combined, the footplate assembly configured to be coupled to a wheelchair, an upwardly-facing contact surface and a plurality of proximity sensors configured to produce respective outputs indicative of a distance between the foot and the contact surface.
Another relevant art is Hagiike et al. (US 2002/0109390) where it teaches the footplate assembly configured to be coupled to a wheelchair and a plurality of proximity sensors configured to produce respective outputs indicative of a distance between the foot and a contact surface. However, the cited reference fail to individually disclose, or suggest when combined, an upwardly-facing contact surface and a plurality of proximity sensors configured to produce respective outputs indicative of a distance between the foot and the contact surface. Since the contact surface of Hagiike is the floor since the contact surface is not on upwardly facing for engagement with the foot. Furthermore, in view of the nature of operation for the sensor of Bonora, it would not being obvious to one of ordinary skill in the art to modify the sensor of Bonora with the teaching of Hagiike. 
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically an upwardly-facing contact surface and a plurality of proximity sensors configured to produce respective outputs indicative of a distance between the foot and the contact surface in combination with the recited structural limitations of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432.  The examiner can normally be reached on Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689